 1   STEPHANIE FORMAN, ESQ.; STATE BAR NO.: 195757
     ANDREA BREUER, ESQ.; STATE BAR NO.: 161819
 2
       THARPE & HOWELL, LLP
 3   15250 Ventura Blvd., Ninth Floor
      Sherman Oaks, California 91403
 4   (818) 205-9955; (818) 205-9944 fax
     E-Mail: sforman@tharpe-howell.com
 5   E-Mail: abreuer@tharpe-howell.com
 6   Attorneys for Defendant,
 7

 8                          UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10

11   ALONSO MORA,                                CASE NO.: 4:20-cv-09248-HSG
                                                 [San Francisco Superior Court Case
12                       Plaintiff,              No.: CGC-20-583249]
13   v.                                          ORDER ON NOTICE OF
                                                 VOLUNTARY DISMISSAL
14                                               PURSUANT TO FED. R. CIV. P.
                                                 41(a)(1)
15 HOME CENTERS, LLC, a North
   Carolina Limited Liability Company,
16 and DOES 1 through 20, inclusive
                                                 [Assigned to Hon. Haywood S. Gilliam, Jr.,
17                       Defendants.             U.S. District Judge]
18

19

20

21
           IT IS HEREBY ORDERED that the Complaint of Plaintiff, ALONSO MORA
22
     is hereby dismissed in its entirety, with prejudice.
23

24

25
                  6/23/2021
      Dated: _________________                    By:
26                                                      U.S. DISTRICT COURT JUDGE
27

28                                                 -1-
              ORDER ON NOTICE OF VOLUNTARY DISMISSAL PURSUANT
                            TO FED. R. CIV. P. 41(a)(1)
                                                                      CASE NO..: 4:20-CV-09248-HSG
